        Case 2:20-cv-02068-HLT-JPO Document 83 Filed 01/25/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

GANIYU AYINLA JAIYEOLA,                                   )
                                                          )
                                Plaintiff,                )
                                                          )
v.                                                        ) Case No. 20-2068-HLT
                                                          )
GARMIN INTERNATIONAL, INC.,                               )
                                                          )
                                Defendant.                )


                                             ORDER

        The pro se plaintiff, Ganiyu Ayinla Jaiyeola, has filed a second motion (ECF No.

81) to disqualify the presiding U.S. Magistrate Judge, James P. O’Hara. Plaintiff invokes

28 U.S.C. § 455(a), which governs disqualification of a judge. On November 9, 2020, the

undersigned denied plaintiff’s first motion1 to disqualify under the same statute, based on

the undersigned’s rulings in this case and statements made at the parties’ Rule 16

scheduling conference.2 For the reasons discussed below, the court respectfully denies

plaintiff’s second motion to disqualify.

        Section 455(a) provides that “[a]ny justice, judge, or magistrate of the United States

shall disqualify himself in any proceeding in which his impartiality might reasonably be

questioned.” “The standard is purely objective. The inquiry is limited to outward

manifestations and reasonable inferences drawn therefrom. In applying the test, the initial



1
    ECF No. 35.
2
    ECF No. 38.

O:\ORDERS\20-2068-HLT-81.DOCX
        Case 2:20-cv-02068-HLT-JPO Document 83 Filed 01/25/21 Page 2 of 4




inquiry is whether a reasonable factual basis exists for calling the judge’s impartiality into

question.”3 Under this statute, “[t]here must be a reasonable factual basis to question the

judge’s impartiality.”4 Recusal is not required based only on assumptions about a judge’s

beliefs that aren’t substantiated by the record.5

         Plaintiff has again moved to disqualify the undersigned. Plaintiff cites two recently-

filed motions, one for a protective order (ECF No. 61) and one to compel certain discovery

responses (ECF No. 63). On January 12, 2021, the undersigned denied the motion for

protective order because he could rule on the issue without requiring defendant to respond.6

To summarize, plaintiff had moved to preclude the attendance of a corporate representative

at depositions, and the District of Kansas Deposition Guidelines specifically allow a

corporate representative to attend depositions. The undersigned, citing those guidelines,

denied plaintiff’s motion.

         As for the motion to compel, the undersigned hasn’t yet ruled. Plaintiff asked for

expedited briefing on the motion, filed on January 12, 2021, because he wanted rulings

before a deposition scheduled for January 21. Plaintiff had previously asked for an

additional month to file the motion to compel, which was granted. 7 The undersigned didn’t



3
  United States v. Cooley, 1 F.3d 985, 993 (10th Cir. 1993) (citations omitted) (emphasis
in original).
4
    In re McCarthey, 368 F.3d 1266, 1269 (10th Cir. 2004).
5
    Id. at 1269–70.
6
    ECF No. 65.
7
    ECF No. 66.

                                               2
           Case 2:20-cv-02068-HLT-JPO Document 83 Filed 01/25/21 Page 3 of 4




find good cause to then expedite the briefing to accommodate the recently-scheduled

deposition of John Mudd, which was, at that point, only nine days away. In the absence of

good cause to expedite the briefing, the undersigned has allowed the full briefing period

for the motion, as governed by D. Kan. R. 6.1(d)(1). Further, the text entry instructed

plaintiff he could postpone the deposition if he wanted to wait until the undersigned rules.

The motion remains pending and will be ripe on February 9, 2021. It appears from the

docket plaintiff has indeed filed an amended notice moving that deposition to February 23,

2021.8

           Plaintiff contends the undersigned should be disqualified for “selectively ruling”9

on the motion for protective order and declining to rule on the motion to compel. Plaintiff

cites the disqualification standard to argue the undersigned has a bias in this case. But

plaintiff hasn’t met his burden, beyond arguing the rulings were “arbitrary and

capricious,”10 and the record doesn’t show any bias. The undersigned used his discretion

to rule on the motion for protective order because the Deposition Guidelines are clear as to

the legal issue presented, and no response from defendant was needed. In contrast, the

undersigned has allowed full briefing on the motion to compel to comport with the

practices of the District of Kansas, as well as D. Kan. R. 6.1(d)(1). There is no reason to

recuse based on these rulings.




8
    ECF No. 76.
9
    ECF No. 82 at 7.
10
     Id.

                                                3
      Case 2:20-cv-02068-HLT-JPO Document 83 Filed 01/25/21 Page 4 of 4




      IT IS THEREFORE ORDERED that plaintiff’s second motion to disqualify (ECF

No. 81) is denied.

      Dated January 25, 2021, at Kansas City, Kansas.

                                        s/ James P. O’Hara
                                       James P. O’Hara
                                       U.S. Magistrate Judge




                                          4
